DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUCHIKAMI et al. (US 20170347076 A1)( FUCHIKAMI) I view of HIRANUMA (US 20150138240 A1.).
	Regarding claim 1, FUCHIKAMI discloses a non-transitory computer- readable storage medium that stores a projection adjustment program, the projection adjustment program, when executed by a processor, causing a computer to execute a process relating to adjustment of projection operations of a plurality of projection devices configured to perform position measurement and projection on a target object in a projection system comprising the plurality of projection devices, the process comprising:
	[0034] As illustrated in FIG. 1, image projection system 1 mainly includes infrared ray projection apparatus 3 that projects an infrared ray image toward moving object 2, visible light projection apparatus 4 that projects a visible light image toward moving object 2, imaging device 5 that can capture the infrared ray image and the visible light image projected to moving object 2, and a calculation device 6 that is communicably connected to each of apparatuses 3 and 4 and device 5 and executes various types of processing required for projection mapping. Infrared ray projection apparatus 3, visible light projection apparatus 4, and imaging device 5 can be disposed in predetermined positions. 
 causing a first projection device of the projection system to project invisible measurement light onto the target object;
[0060] As illustrated in FIG. 4, in the calibration processing, infrared ray projection apparatus 3 projects the pattern image (ST101),
causing a second projection device of the projection system to receive reflection light of the measurement light, the reflection light being reflected from the target object;
[0060] imaging device 5 captures the pattern image (ST102)
However,    FUCHIKAMI fails discloses 
judging a connection relationship of a projection range of the first projection device on the basis of the received reflection light of the measurement light;
executing a process of the judging of the connection relationship on all processing target projection devices; and
generating projection position information indicating a connection relationship between projection ranges of the respective projection devices of the projection system and displaying the projection position information on a display unit.
in the same field of endeavor, judging a connection relationship of a projection range of the first projection device on the basis of the received reflection light of the measurement light;
[0104] The CPU 202 displays the captured image obtained from the camera 300 on the display unit 207 so that the user specifies the position of the screen 400 on the image. The CPU 202 displays an image as illustrated in FIG. 10 as an image for specifying the position of the screen 400 on the display unit 207. As illustrated in FIG. 10, four crosshair cursors (+) 411-414 are displayed on a captured image 350 obtained from the camera 300. The user specifies the screen region (the position of the screen frame) by dragging the cursors 411-414 to four corners of the screen 400 by using a mouse and the like. Meanwhile, the cursor 411 on the upper left corner of the screen 400 is marked with a circle 420 which indicates that the cursor 411 is to be operated (a target of the user operation).
executing a process of the judging of the connection relationship on all processing target projection devices; and
[0104] The CPU 202 displays the captured image obtained from the camera 300 on the display unit 207 so that the user specifies the position of the screen 400 on the image. The CPU 202 displays an image as illustrated in FIG. 10 as an image for specifying the position of the screen 400 on the display unit 207. As illustrated in 
generating projection position information indicating a connection relationship between projection ranges of the respective projection devices of the projection system and displaying the projection position information on a display unit.


    PNG
    media_image1.png
    439
    800
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of detecting projection region based on the captured image of projected light as disclosed by HIRANUMA to the system/method infrared ray projection apparatus as disclosed by FUCHIKAMI in order to 

	Regarding claim 2, HIRANUMA discloses the computer-readable storage medium according to claim 1,
wherein an image display representing the projection ranges of the projection devices is generated as a display of the projection position information.

    PNG
    media_image1.png
    439
    800
    media_image1.png
    Greyscale


	Regarding claim 4, HIRANUMA discloses the computer-readable storage medium according to claim 2 
wherein if the projection ranges of the plurality of projection devices have an overlap, the overlap is displayed in an emphasized manner.

    PNG
    media_image2.png
    591
    759
    media_image2.png
    Greyscale


	Regarding claim 8, FUCHIKAMI discloses a projection adjustment method of a projection adjustment device configured to execute a process relating to adjustment of projection operations of the plurality of projection devices configured to perform position measurement and projection on a target object in a projection system comprising the plurality of projection devices, the projection adjustment method comprising:
	[0034] As illustrated in FIG. 1, image projection system 1 mainly includes infrared ray projection apparatus 3 that projects an infrared ray image toward moving object 2, visible light projection apparatus 4 that projects a visible light image toward moving object 2, imaging device 5 that can capture the infrared ray image and the visible light image projected to moving object 2, and a calculation device 6 that is communicably connected to each of apparatuses 3 and 4 and device 5 and executes various types of processing required for projection mapping. Infrared ray projection apparatus 3, visible 
causing a first projection device of the projection system to project invisible measurement light onto the target object;
[0060] As illustrated in FIG. 4, in the calibration processing, infrared ray projection apparatus 3 projects the pattern image (ST101),
causing a second projection device of the projection system to receive reflection light, reflected from the target object, of the measurement light;
[0060] imaging device 5 captures the pattern image (ST102)
However,    FUCHIKAMI fails discloses 
judging a connection relationship of a projection range of the first projection device on the basis of the received reflection light of the measurement light;
executing the connection relationship judging step on all processing target projection devices; and
generating projection position information indicating a connection relationship between the projection ranges of the respective projection devices of the projection system and displaying the generated projection position information on a display unit.
in the same field of endeavor, judging a connection relationship of a projection range of the first projection device on the basis of the received reflection light of the measurement light;

executing the connection relationship judging step on all processing target projection devices; and
 [0104] The CPU 202 displays the captured image obtained from the camera 300 on the display unit 207 so that the user specifies the position of the screen 400 on the image. The CPU 202 displays an image as illustrated in FIG. 10 as an image for specifying the position of the screen 400 on the display unit 207. As illustrated in FIG. 10, four crosshair cursors (+) 411-414 are displayed on a captured image 350 obtained from the camera 300. The user specifies the screen region (the position of the screen frame) by dragging the cursors 411-414 to four corners of the screen 400 by using a mouse and the like. Meanwhile, the cursor 411 on the upper left corner of the screen 400 is marked with a circle 420 which indicates that the cursor 411 is to be operated (a target of the user operation).
generating projection position information indicating a connection relationship between the projection ranges of the respective projection devices of the projection system and displaying the generated projection position information on a display unit.


    PNG
    media_image1.png
    439
    800
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 3 and 5-6 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422